Appeal by defendant from a judgment of the Supreme Court, Westchester County (McNab, J.), rendered September. 6, 1983, convicting him of criminal possession of a forged instrument in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
*847Judgment modified, on the law, by reversing defendant’s conviction for criminal possession of a forged instrument in the second degree and vacating the sentence imposed thereon, and count one of the indictment is dismissed. As so modified, judgment affirmed.
As a matter of law, we find insufficient evidence in the record to sustain defendant’s conviction for criminal possession of a forged instrument in the second degree (People v Green, 53 NY2d 651; People v Love, 100 AD2d 975, mot for lv to app den 62 NY2d 808). In the first instance there was no evidence presented to establish that the check was fraudulently indorsed at the time the check was presented by defendant for cashing. Even assuming the forged indorsement was on the check at that time, there is an absence of proof to establish that defendant knew that the indorsement was forged. On this point, it is significant to note that the People did not claim that the fraudulent indorsement was in defendant’s handwriting. Finally, defendant’s conduct and statements made during and after the commission of the crime, while sufficient to sustain a finding that defendant knew the check was stolen, do not support a finding that defendant knew the check was forged. Such a finding would be “premised on [nothing] more than speculation” (People v Green, supra, p 652).
We have reviewed defendant’s other contentions and find them to be without merit. Gibbons, J. P., O’Connor and Lawrence, JJ., concur.